Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Applicant’s amendment filed on 2/5/2021 has been entered. Claims 26-45 remain pending in the present application.
The present amendment has overcome the previous double patenting rejection.

Response to Arguments
Applicant argued that the cited references do not teach or suggest “wherein dividing the area of the two-dimensional mapping information into the plurality of segments comprises using a footprint of a building, from two-dimensional building footprint data defined in the two-dimensional mapping information, to divide the area of the two-dimensional mapping information into one or more segments of the plurality of segments.” The argument has been fully considered, but is moot because it was based on the present amendment, which has necessitated a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 33-38 and 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glander et al. (“Techniques for Generalizing Building Geometry of Complex Virtual 3D City Models”, 2008), in view of Laycock et al. (“Automatically Generating Roof Models from Building Footprints”, 2003).

Regarding claim 33, Glander discloses a method, comprising:
performing, by one or more computing device:
dividing an area of two-dimensional mapping information into a plurality of segments defined in terms of two-dimensional space (Page 385, section 21.3, 3rd par: “The input data include... 2D vector-based, hierarchical street and infrastructure networks (e.g., streets, rivers)”, and pg. 386, sec. 21.3.1.1. In particular, a 2D vector-based, hierarchical street and infrastructure network (see Fig. 21.3) is divided into cells defined in terms of 2D space. Thus, each cell corresponds to a segment),

wherein three-dimensional mapping information indicates height information corresponding to multiple locations within the area of the two-dimensional mapping information (Sec. 21.3.1.2, 1st par: “The cell height is calculated by the weighted average height of the buildings of a cell”, and sec. 21.3, 3rd par: “The input data include 3D building models”);
correlating, for at least one segment of the plurality of (Sec. 21.3.1.1: “The results of this stage are cells (Fig. 3) and a mapping from each cell to a set of contained buildings, the building ensemble”, and sec. 21.3.1.2 Calculating the Cell Height. In particular, buildings are clustered into cells based on their locations, and each building has an associated height value. The equation in sec. 21.3.1.2 suggests a correlation between a cell and height information corresponding to buildings located within the cell); and
generating a three-dimensional model based on extending, using height information, the at least one segment in three-dimensional space according to said correlating the at least one segment with the height information from the three-dimensional mapping information (Sec. 21.3.1: “This technique aggregates all buildings within one cell defined through the enclosing network system by extruding the cell’s boundary to a certain height creating a prismatic block”, and sec. 21.3.1.5: “The final generalized geometry of a cell is given by extruding the cell polygon to its calculated average height”. In particular, a 3D map model is generated by extruding each cell to a height value which is a weighted average height of the buildings located within the cell).
Glander, however, does not disclose the above strike-through limitations.
In the same field of endeavor, Laycock discloses that it is well known in the art that an area of two-dimensional (2D) mapping information can be partitioned into a plurality of segments by using building footprints from 2D building footprint data (Page 1, section 2, paragraph 1: “Recently, Yap et al, [Yap02a], have documented a method for modelling Manhattan. Their approach begins by partitioning a city block map into building footprints. These building are subsequently extruded and textured based on data recorded from the environment. This approach has the advantage of representing the real world more accurately, but requires time for data capture as well as roof modelling”).
In light of Laycock’s disclosure, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Glander by dividing the 2D vector-based, hierarchical street and infrastructure map into one or more segments using building footprints (Note that sec. 21.3.1.2 of Glander discloses that footprint data is readily available: “The cell height is calculated by the weighted average height of the buildings of a cell. The weight of a building can be defined by its footprint area”), and generating the 3D model based on extruding the footprints. The motivation would have been to represent the real world more accurately (Since the extrusions are now based on individual footprints instead of individual cells, each of which containing multiple buildings, the 3D model would be rendered at a higher resolution).

Regarding claim 34, Glander in view of Laycock discloses the method of claim 33, wherein the plurality of segments comprises a plurality of grid segments of the area of the two-dimensional mapping information, and wherein the plurality of grid segments are of a same size (This limitation could be viewed as a special case in which the 2D vector-based, hierarchical street and infrastructure network represents an area where the streets are built in a grid pattern, as illustrated in the following example image. When this is the case, a plurality of cells would have the same size because in Glander’s technique, a cell geometry is defined by its surrounding streets).


    PNG
    media_image1.png
    470
    624
    media_image1.png
    Greyscale


Regarding claim 35, Glander in view of Laycock discloses the method of claim 33, further comprising:
repeating said correlating for a plurality of locations of a segment to determine a respective plurality of height values; 
wherein said extending, using height information, is based on an average value of the plurality of height values (See the equation in sec. 21.3.1.2 of Glander).

Regarding claim 36, Glander in view of Laycock discloses the method of claim 33, wherein the height information comprises a plurality of height values (In Glander, each building is associated with a height value), and wherein said generating the three-dimensional model comprises:
selecting a respective height value from among a plurality of height values corresponding to a respective segment (In Glander, each cell is extruded to a height value which is a weighted average height of the buildings located within the cell, as shown by the equation in sec. 21.3.1.2).

Regarding claim 37, Glander in view of Laycock discloses the method of claim 33, further comprising:
receiving the two-dimensional mapping information that indicates the multiple locations (See Fig. 21.3 of Glander), 
wherein the two-dimensional mapping information is vector data and not a raster image (Glander, section 21.3, 3rd par: “The input data include 3D building models and 2D vector-based, hierarchical street and infrastructure networks (e.g., streets, rivers)”), and 
wherein the three-dimensional mapping information is vector data and not a raster image (section 21.3, 3rd par: “The input data include 3D building models and 2D vector-based, hierarchical street and infrastructure networks (e.g., streets, rivers)”. In particular, a person skilled in the art would recognize that a 3D building model comprises vector-based polygons[1]).

Regarding claim 38, Glander in view of Laycock discloses the method of claim 33, further comprising:
rendering a map view based on the three-dimensional model (See sec. 21.3.1.5 and Figs. 21.5 and 21.6 of Glander); 
wherein the three-dimensional model is a simplified version of the three-dimensional mapping information (Glander, Sec. 21.3.1.5, 2nd par: “As main advantages, this technique requires little processing time and the geometric complexity of the generalized models is low as well. The abstraction of the complex models might pose a way for content providers to offer an overview version of a 3D city model. As a disadvantage, the bare cell blocks do not preserve the appearance”).

Claims 40-45 recite similar limitations as respective claims 33-38, but are directed to a system. Since a person skilled in the art would recognize that the technique disclosed by Glander could be executed on a system (e.g. a computer having a processor and memory), these claims could be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glander, in view of Laycock.

Claims 26-31 recite similar limitations as respective claims 33-38, but are directed to a non-transitory, computer-readable storage medium storing program instructions to perform the steps recited in respective claims 33-38. Although Glander does not disclose such a medium, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the computer-implemented method taught by Glander could be programmed and stored on a non-transitory, computer-readable storage medium as program instructions so that it could be installed on any computer. Therefore, these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glander in view of Laycock as applied to claim 38 above, and further in view of Guskov (Pub. No. US 2015/0187130).

Regarding claim 39, Glander discloses the method of claim 38, further comprising: 

.
In the same field of digital map, Guskov suggests the above limitations (Par. 37: “Mapping service 210 displays a visual representation of a map, e.g., as a viewport into a grid of map tiles… As the viewport is moved, mapping service 210 requests additional map tiles 220 from server(s) 150, assuming the requested map tiles have not already been cached in local cache memory”). In particular, the cited text suggests that as the user navigates to a new area of the map, additional map tiles (and their associated 3D mapping information) are downloaded from the server(s). However, if these additional map tiles are already cached in the local memory, there is no need to download them again. If this is the case, it could be said that the map view is updated with cached 3D mapping information, without using updated 3D mapping information from the server(s).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Glander such that when a navigation instruction corresponding to the map view is received, an updated map view would be rendered using the map view and without using updated three-dimensional mapping information, as suggested by Guskov. The motivation would have been to save bandwidth.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glander in view of Laycock as applied to claim 31 above, and further in view of Guskov.

Claim 32 recites similar limitations as claim 39, but is directed to a non-transitory, computer-readable storage medium storing program instructions to perform the steps recited in claim 39. Although Glander does not disclose such a medium, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the computer-implemented method taught by Glander could be programmed and stored on a non-transitory, computer-readable storage medium as program instructions so that it could be installed on any computer. Therefore, claim 32 can be rejected under the same rationale set forth in the rejection of claim 39.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613                                                                                                                                                                                             


    
        
            
    

    
        [1][1] Refer to US patent publication 2010/0045670, par. 4.